DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 4, 13-14, 16 are cancelled. 
Claims 1, 3, 5-12, 15 and 17 are pending.

Response to Arguments
Applicant's arguments filed on 01/10/2022 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows: 
A.    The combination of Jiang, Hwang and Sera:
Referring to the related art, as the minimum space for the pixel electrodes not to electrically affect each other is 2 µm, the distance 'f' between the pixel electrode 124a and the neighboring pixel electrode 124a is desirably 2 to 3.5 µm." It can be seen that the minimum space for the pixel electrodes that does not electrically affect each other is 2 µm. Therefore, the lower threshold of the spacing f between the pixel electrode 124a and its adjacent pixel electrode 124a is 2 µm, and cannot be less than 2 µm. If the spacing f between two adjacent pixel electrodes 124a is modified to be in the range of 0.1 um and 0.8 µm (that is, far less than 2 µm) as asserted by the Office, it would cause these two adjacent pixel electrodes 124a to have adverse electrical effect on each other, such as short circuit, crosstalk, etc., which would seriously affect or even destroy the display function of the liquid crystal display of Hwang, so that the liquid crystal display cannot work properly. 
B.    The combination of Jiang and Lu:
Lu at least fails to disclose the Limitation B of claim 1. Consequently, even if the Office asserted that Lu discloses the Limitation C of claim 1, the combination of Jiang and Lu fails to disclose all limitations of claim 1 (at least the Limitation B of claim 1 is not disclosed or suggested by the combination of Jiang and Lu).  However, Even if Lu discloses that the distance between two adjacent pixel electrodes 140' is 0.5-1.7 µm, it is still impossible for those skilled in the art to modify the spacing f between two adjacent pixel electrodes 124a of Hwang to be between 0.5-1.7µm under the teaching of Lu, because such distance 0.5-1.7µm is less than the minimum safe distance of 2   m without adverse electrical effects.

Examiner’s responses to Applicants’ ONLY arguments are follows:
A.    The combination of Jiang, Hwang and Sera:
Examiner agrees that the lower threshold of the spacing f between the pixel electrode 124a and its adjacent pixel electrode 124a is 2 µm, and cannot be less than 2 µm. If the spacing f between two adjacent pixel electrodes 124a is modified to be in the range of 0.1 um and 0.8 µm (that is, far less than 2 µm).  Therefore, the rejection of Jiang, Hwang and Sera will be removed.
B.    The combination of Jiang and Lu:

a spacing between the orthogonal projection of the second pixel electrode 140’ on the transparent insulating layer [silicon nitride film 355 and third silicon oxide SiO2 film 340, see Fig. 3 below] and the orthogonal projection of the adjacent first pixel electrode 124a on the transparent insulating layer is less than or equal to the width of the data line 220 [Fig. 3 shows the width of the data line similar to the width of spacers 370, which is spacing between the first and second electrodes 140’], 
the spacing refers to a spacing in an extension face of the transparent insulating layer 355/340 [this feature is not explicitly disclosed in the instant application as the 112 rejection below referred to further clarify this subject matter].

    PNG
    media_image1.png
    358
    511
    media_image1.png
    Greyscale

Lu also discloses the distance between two adjacent pixel electrodes 140' is 0.5-1.7 µm, which overlaps a range of 0.1 µm to 0.8 µm as claim 1 cited. It has been judicially determined that overlapping ranges are at least obvious, [MPEP 2144.05.1). This range of 0.1µm to 0.8µm, the distance of between two adjacent pixel electrodes is 0.5-1.7µm, would have been obvious to one of ordinary skill in the art. 

The 103 rejection of combination of Jiang and Lu is repeated here below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-12, 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amendment filed on 10/14/2021, claim 1 amended with the features of “the spacing refers to a spacing in an extension face of the transparent insulating layer”, which may consider as the new subject matter since the instant application discloses only “the spacing refers to a spacing within the extension face of the first pixel electrode layer not of the transparent insulating layer” as follows:
[0006]…. Besides, an orthogonal projection of each second pixel electrode on the first pixel electrode layer is located between two adjacent first pixel electrodes. It should be pointed out that in depicting the present disclosure, the expression of “orthogonal projection” refers to a projection in a direction perpendicular to an extension face of the first pixel electrode layer for example.

[0007] In certain exemplary embodiments of the above described array substrate, for each row of pixel units, a spacing between the orthogonal projection of each second pixel electrode on the first pixel electrode layer and an adjacent first pixel electrode falls in a range of 0.1 μm to 0.8 μm, wherein the spacing refers to a spacing within the extension face of the first pixel electrode layer.

[0028] …The lateral spacing refers to a spacing in an extension face of the first pixel electrode layer. Moreover, when the lateral spacing falls in a range of 0.1 μm to 0.8 μm, light leakage in dark states can be avoided to the maximum extent. Further in certain exemplary embodiments, the lateral spacing L can be controlled within 0.5 μm.

Nowhere in the instant application discloses this amended subject matter filed on 10/14/2021 with the features of “the spacing refers to a spacing in an extension face of the transparent insulating layer”.  
Claims 3, 5-12, 15 and 17 are rejected since they depend on the indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3, 6-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20160062187) in view Lu et al. (US 5883687). 

    PNG
    media_image2.png
    274
    835
    media_image2.png
    Greyscale

Regard to claims 1, 6 and 9, Jiang et al. (US 20160062187) disclose a display device comprising a display panel, wherein the display panel comprises an array substrate, which comprises: 
a plurality of pixel units arranged in a matrix, wherein each row of pixel units in the matrix comprises a plurality of first pixel units and a plurality of second pixel units, each arranged at intervals (see Fig. 4); 
a plurality of first pixel electrodes 1031 arranged at intervals; 
a plurality of second pixel electrodes 1032 arranged at intervals in a different layer from the plurality of first pixel electrodes, 
a transparent insulating layer [a gate insulation layer 104 (Fig 7) or a second passivation layer 1062 (Fig. 10)] between the plurality of first pixel electrodes and the plurality of second pixel electrodes; and 
a plurality of data lines 102, 
wherein 
an orthogonal projection of each second pixel electrode 1032 on the transparent insulating layer 104/1062 is located between orthogonal projections of two adjacent first pixel electrodes 1031 on the transparent insulating layer, and 
wherein 
an orthogonal projection of each data line 102 on the transparent insulating layer is sandwiched between an orthogonal projection of a second pixel electrode 1032 on the transparent insulating layer 104/1062 and an orthogonal projection of a first pixel electrode 1031 adjacent to the second pixel electrode 1032 on the transparent insulating layer, and 
a spacing between the orthogonal projection of the second pixel electrode 1032 on the transparent insulating layer 104/1062 and the orthogonal projection of the adjacent first pixel electrode 1031 on the transparent insulating layer 104/1062 is greater than the width of the data line. 

Jiang et al. fail to disclose the display device comprising 
a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, 
the spacing refers to a spacing in an extension face of the transparent insulating layer, and 
the spacing falls in a range of 0.1 µm to 0.8 µm.  

    PNG
    media_image1.png
    358
    511
    media_image1.png
    Greyscale
       
    PNG
    media_image3.png
    386
    645
    media_image3.png
    Greyscale

Lu et al. teach the display device, wherein 
a spacing between the orthogonal projection of the second pixel electrode 140’ on the transparent insulating layer [silicon nitride film 355 and third silicon oxide SiO2 film 340, see Fig. 3] and the orthogonal projection of the adjacent first pixel electrode 124a on the transparent insulating layer is less than or equal to the width of the data line 220 [Fig. 3 shows width of the data line similar the width of spacers 370, which is spacing between the first and second electrodes 140’], 
the spacing refers to a spacing in an extension face of the transparent insulating layer, and 
the spacing falls in a range of 0.1 µm to 0.8 µm [the width 370 of each spacer 365, which is about 1-5.mu., is the same order as the distance of about 0.5-1.7 µm (overlapping of 0.1 µm to 0.8 µm as claim 1 cited) that separates the reflective pixel electrode 14, see Fig. 4, col. 4 lines 19-22, 36-37. It has been judicially determined that overlapping ranges are at least obvious, [MPEP 2144.05.1). This range of 0.1µm to 0.8µm, the distance of between two adjacent pixel electrodes is 0.5-1.7µm, would have been obvious to one of ordinary skill in the art].

It would have been an obvious matter of choice to use “a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious as a matter of design choice to use “a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm”, since applicant has not disclosed that “a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the data line width of 1.5 µm, wherein a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Jiang et al. disclosed with the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.5-1.7µm overlapping 0.1µm to 0.8µm with the features of claims 3, 7-8, 10-12 and 15 for minimizing any reduction of the numerical aperture (col. 4 lines 40-41) and increasing the display or SLM efficiency (col. 5 line 51) as Lu et al. taught.

Regard to claims 3, 12 and 15, Lu et al. teach the array substrate, wherein the transparent insulating layer is made of at least one of silicon oxides and silicon nitrides [a silicon nitride film 355, a third silicon oxide SiO2 film 340 acting as an inter-layer insulating film, two SiO.sub.2 layers 320, 325 act as inter-layer insulating films].

Regard to claims 7 and 10, Lu et al. teach the display panel further comprising: a counter substrate; and a color filter layer arranged on the counter substrate, wherein the color filter layer comprises a plurality of filter units, each corresponding to a pixel unit of the plurality of pixel units respectively, and wherein each filter unit comprises a plurality of color filter blocks with mutually different colors (see Fig. 1).  

Regard to claims 8 and 11, Lu et al. teach the display panel, wherein the counter substrate comprises a plurality of common electrodes 145 (see Fig. 1).  

3.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20160062187) in view Lu et al. (US 5883687) as applied to claims 1 and 6 in view Tseng et al. (US 20110149224).

Jiang et al. fail to disclose the display panel comprising the array substrate, wherein the data lines have a width of 0.8 µm to 1.5 µm.  

Tseng et al. teach a ratio of the gap to the width of each data line is substantially in a range from .01 to 1 [0010], wherein a gap between each first pixel electrode and the adjacent data line is substantially in a range from 1 micron to 6 microns [if the gap=1 micron and ratio=1, then the width of data line is 1 micron in a range of 0.8 µm to 1.5 µm].  It would have been an obvious matter of choice to use “the data line width of 0.8 µm to 1.5 µm”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious as a matter of design choice to use “the data line width of 1.5 µm”, since applicant has not disclosed that “the data line width 1.5 µm” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the data line width of 0.8 µm to 1.5 µm”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Jiang et al. disclosed with the array substrate, wherein the data lines have a width of 0.8 µm to 1.5 µm for improved the display quality of the liquid crystal display panel (abstract) as Tseng taught.

4.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20160062187) in view Lu et al. (US 5883687) as applied to claims 1 and 6 in view Sera et al. (US 6559913).

Sera et al. teach the display device, wherein the data lines have a width of 1.5 µm according to claims 5 and 17 [the width of the data line in the channel region of the TFT was set to be 1.5 µm each for both sides from the center of the channel; col. 8 lines 32-37]. 

It would have been an obvious matter of choice to use “the data line width of 1.5 µm, wherein a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious as a matter of design choice to use ““the data line width of 1.5 µm, wherein a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm”, since applicant has not disclosed that “the data line width of 1.5 µm, wherein a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the data line width of 1.5 µm, wherein a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Jiang et al. disclosed with the data lines have a width of 1.5 µm for increasing the pixel aperture ratio (col. 2 line 40) as Sera et al. taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871